Title: To James Madison from Ira Allen, 11 January 1808
From: Allen, Ira
To: Madison, James



Sir
Washington Jany. 11th. 1808

Least the Personal Interview I Recently had with you should not be Clearly Understood I Reduse it to Writing for Consideration Whether in Existing Circumstances Great Britain may not be Indused to Relinquish Jurisdiction to the United States of the South Part of Lower Canada and Upper Canada. I Propose the following Bounds to Include the Small Islands in the South End of Lake St. Peters at which is a Conveniant Place to Command the River St. Lawrence  The Latitude may no Doubt be Ascertained by some Chartes of that Country  Suppose the Line to Extend East to the Line of the United States, and west so far that Turning south would Intersect the Line of the United States at the west end of Lake Superior.  Such an Arangment might be to the mutual Interests of Both Countries for the following Reasons  The United States would be Releaved from Indian Wars of any Considerable Consequence  The Crown Lands within these Limmits would be of Vallue.
If such a Negociation Could be made and that of Parliament might be obtained Establishing a Company for a Ship Canal Similar to the Proposition in the Summary of the Olive Branch which would be Verry Interesting to the People Contiguous to Lake Champlain and the Merchants of Montreal and Quebec would be more benefited by this than the former Proposal of a Ship Canal.  As such Ship Canal would Come within the United States an Act of Congress in Support of a Previous Act of Parliament would Secure Such Company in their Interest.
Some Stipulations might be made for the Northwest Companies Respecting Duties or Drawbacks that Such an Arangment might not be more Injury than the Benefit they might Occationally have in Changing thier Property and Shiping it two and from England as the Property of Citizens of the United States as it would not be Necessary to Extend the Line of the United States so far west as to Include many of the Indian’s with whom they Trade.
By Such an arangment the British would Save much Expence they Are  the Indians Supporting Garrisons Ptians &c within Such District and Establish Permmant Commertial Advantages and frendship in the North which might be of more Consequence to the Nation than the Jurisdiction over Such District.  I am with Great Respect your most Obedient Humble Servt.

Ira Allen

